303 S.W.3d 159 (2010)
David WALLACE, Appellant,
v.
CHRYSLER, LLC, Respondent
No. ED 93510.
Missouri Court of Appeals, Eastern District, Division Four.
February 16, 2010.
Jennifer J. Finley, St. Louis, MO, for Appellant.
Elizabeth S. Shocklee, St. Louis, MO, for Respondent.
Before KURT S. ODENWALD, P.J., GEORGE W. DRAPER III, J., and GARY M. GAERTNER, JR., J.

ORDER
PER CURIAM.
David Wallace (hereinafter, "Claimant") brings this appeal following the Labor and Industrial Relations Commission's (hereinafter, "the Commission") award denying his claim for workers' compensation benefits for an alleged occupational disease due to repetitive use. Claimant raises one point on appeal, claiming the Commission erred in affirming the Administrative Law Judge's decision denying him compensation because the facts do not support the award, there was insufficient evidence in the record, and the decision is contrary to the overwhelming weight of the evidence.
We have reviewed the briefs of the parties and the record on appeal and find the Commission's decision is supported by competent and substantial evidence and is not against the overwhelming weight of the evidence. Hampton v. Big Boy Steel *160 Erection, 121 S.W.3d 220, 223 (Mo. banc 2003). An opinion reciting the detailed facts and restating principles of law would have no precedential value. However, we have provided a memorandum opinion, for the use of the parties only, setting forth the reasons for our decision.
The judgment is affirmed pursuant to Rule 84.16(b).